               Case 2:20-cv-01757-RSL Document 7 Filed 01/19/21 Page 1 of 1



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE
 6
      ROBERT KESSLER,
 7
                                                                 Cause No. C20-1757RSL
                              Plaintiff,
 8
                  v.                                             ORDER STRIKING ANSWER
 9
      JRC STATION LLC,
10
                              Defendant.
11

12          This matter comes before the Court on “Plaintiff’s Motion to Strike Defendants Answer
13   DE 4.” Dkt. # 6. On December 24, 2020, Duke Ahn submitted an answer on behalf of defendant,
14
     JRC Station LLC. Dkt. # 4. “Corporations and other unincorporated associations must appear in
15
     court through an attorney.” Licht v. Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994). There
16
     is no indication that Mr. Ahn is an attorney licensed to practice law in this district or that
17

18   defendant is otherwise represented by counsel. The answer Mr. Ahn filed is therefore

19   STRICKEN. The Court will not consider, and plaintiff need not respond to, Dkt. # 4. The
20   defendant shall have 21 days from the date of this Order to acquire counsel and respond to the
21
     Complaint.
22

23          Dated this 19th day of January, 2021.
24

25                                               Robert S. Lasnik
                                                 United States District Judge
26

27

28   ORDER STRIKING ANSWER- 1
